                           Case 13-40141-KKS                Doc 160        Filed 01/27/19         Page 1 of 5
                                               United States Bankruptcy Court
                                               Northern District of Florida
In re:                                                                                                     Case No. 13-40141-KKS
Ronnie L Telfair                                                                                           Chapter 13
Lillie Jackson Telfair
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 1129-4                  User: lderoche                     Page 1 of 1                          Date Rcvd: Jan 25, 2019
                                      Form ID: pdf002                    Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 27, 2019.
db/jdb         +Ronnie L Telfair,   Lillie Jackson Telfair,   118 Richard Jordan Court,   Quincy, FL 32352-6427
               +Mariner Finance Florida, Inc.,   Peter Singelakis, VP of Loss Mitigation,
                 8211 Town Center Dr.,   Baltimore, MD 21236-5904

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
op             +E-mail/Text: cmecf@dilksknopik.com Jan 26 2019 02:18:50     Dilks & Knopik, LLC,
                 35308 SE Center St,   Snoqualmie, WA 98065-9216
                                                                                            TOTAL: 1

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 25, 2019 at the address(es) listed below:
              Andrea V. Nelson    on behalf of Joint Debtor Lillie Jackson Telfair anelson@nelsonlaw.cc,
               shargrett@nelsonlaw.cc
              Andrea V. Nelson    on behalf of Debtor Ronnie L Telfair anelson@nelsonlaw.cc,
               shargrett@nelsonlaw.cc
              Conor J. McLaughlin    on behalf of Creditor   Envision Credit Union cmclaughlinesq@gmail.com
              Evan Singer    on behalf of Creditor    Green Tree Servicing LLC ess@padgettlaw.net,
               pwh@padgettlaw.net;sgreenhill@padgettlaw.net;mhm@padgettlaw.net;mv@padgettlaw.net;sek@padgettlaw.
               net;PLG@ecf.courtdrive.com
              James E. Sorenson    on behalf of Creditor   Envision Credit Union bk@svllaw.com, jim@svllaw.com
              Leigh D. Hart    on behalf of Trustee Leigh D. Hart ldhdock@earthlink.net,
               ldhtre@earthlink.net;ldhadmin@earthlink.net
              United States Trustee    USTPRegion21.TL.ECF@usdoj.gov
                                                                                             TOTAL: 7
          Case 13-40141-KKS         Doc 160     Filed 01/27/19    Page 2 of 5



                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION


In re:
                                                      Case No. : 13-40141-KKS
RONNIE L. TELFAIR                                     Chapter 13


      Debtor                           /

    ORDER DISAPPROVING APPLICATION FOR PAYMENT OF UN-
                 CLAIMED FUNDS (Doc. 158)

     THIS CASE came on for consideration of the Application for Payment

of Unclaimed Funds (the “Application,” Doc. 158) submitted by Dilks &

Knopik, as Applicant. The Application fails to fulfill the requirements of

28 U.S.C. § 2042. 1 It is

ORDERED:

     The Application for Payment of Unclaimed Funds (Doc. 158) is DIS-

APPROVED without prejudice for the following reason(s):

[ The Applicant used application forms not authorized by this Court. The
฀

correct      forms       can      be       found     on     the      Court’s       website:

https://ecf.flnb.uscourts.gov/ucfunds/


1 28 U.S.C.§2042 states in pertinent part: “. . . Any claimant entitled to any such money may,
on petition to the court and upon notice to the United States attorney and full proof of the
right thereto, obtain an order directing payment to him.”
          Case 13-40141-KKS   Doc 160       Filed 01/27/19   Page 3 of 5



฀ The Applicant is missing page ____ of the official forms.

฀ Proof of service is deficient upon the Office of the United States Attor-

ney at:

     - (Gainesville, Tallahassee, and Panama City Divisions) 111 N.

          Adams St., 4th Floor, Tallahassee, FL 32301

     - (Pensacola Division) 21 E. Garden St., Ste. 400, Pensacola, FL

          32502

฀ The last four digits of the Applicant’s Social Security Number or Tax

Identification Number were not provided.

฀ A copy of the individual Applicant’s photo identification was not pro-

vided, or was illegible.

฀ A copy of the officer of the corporate Applicant’s photo identification

and proof of employment was not provided, or was illegible.

฀ A notarized signature of the Applicant was not provided.

฀ Applicant’s name, address and telephone number were not provided.

฀ No explanation/incorrect explanation of the right of the Applicant to

the unclaimed funds was provided. The Applicant did not select a box on

pg. 1 of the Application indicating how Applicant is entitled to the funds.

฀ The Applicant did not supply a notarized original Power of Attorney.


                                        2
Case 13-40141-KKS   Doc 160   Filed 01/27/19   Page 4 of 5
Case 13-40141-KKS   Doc 160   Filed 01/27/19   Page 5 of 5
